UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7514


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL FREDDIE DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:07-cr-00320-WO-1; 1:12-cv-00341-
WO-JEP)


Submitted:   February 2, 2016             Decided:   February 9, 2016


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Michael Freddie Davis, Appellant Pro Se. Michael Francis Joseph,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Freddie Davis seeks to appeal the district court’s

judgment accepting the recommendation of the magistrate judge

and granting Respondent’s motion to dismiss Davis’ 28 U.S.C.

§ 2255 (2012) motion.            The district court has requested that

this case be remanded so that the district court may consider

Davis’   timely    filed,      but   belatedly   received,     request    for    an

extension     of   time     to   file    objections     to     the   report     and

recommendation.      The district court would then consider any of

Davis’ timely filed objections.              We grant the district court’s

request and remand for that purpose.                  See Fobian v. Storage

Tech. Corp., 164 F.3d 887 (4th Cir. 1999).                   After the district

court issues its order, if still dissatisfied Davis may appeal

that   determination      to     this   court.     We   dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         REMANDED




                                         2